     Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 1 of 33




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE

IN RE DIAL COMPLETE                   CASE NO. 11-md-2263-SM
MARKETING AND SALES                   (MDL DOCKET NO. 2263)
PRACTICES LITIGATION
                                      (ALL CASES)



     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT




     Dated: December 26, 2018
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 2 of 33



       This Second Amended Consolidated Class Action Complaint (the “Consolidated

Complaint”), is brought by individual consumers on behalf of themselves and on behalf of a

nationwide Class of similarly-situated consumers, alleging claims against Defendant, The Dial

Corporation (“Dial” or “Defendant”), under consumer protection and unfair and deceptive trade

practices statutes, as well as common law warranty and unjust enrichment claims.            The

allegations in this Consolidated Complaint are based upon the personal knowledge of each of the

Plaintiffs named herein (collectively, “Plaintiffs”) as to themselves and their own actions, and

upon information and belief as to all other matters.

                                I. NATURE OF THE ACTION

       1.      This action alleges that Dial deceptively and misleadingly marketed its Dial

Complete branded soaps, including but not limited to Dial Complete Foaming Antibacterial

Hand Wash (all such Dial Complete branded products are collectively referred to herein as

“Dial Complete” or the “Product”) in a uniform manner, to Plaintiffs and the other members of

the proposed Class.

       2.      Through its extensive and comprehensive nationwide marketing campaign, Dial

intended to, and did, represent to consumers that washing their hands with Dial Complete—

which contained the active ingredient triclosan—was more effective than washing with regular

soap and water or with other liquid soaps that do not contain triclosan.

       3.      Dial also deceptively and unfairly represented that using Dial Complete provided

special health benefits, including, but not limited to, being over 1,000 times more effective at

killing disease-causing germs than other antibacterial liquid hand soaps, killing 99.99% of

bacteria, killing 99.9% of illness-causing bacteria, reducing disease transmission by 50%

compared to washing with a plain soap, and killing more germs than any other liquid hand soap.



                                                 1
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 3 of 33



       4.      Dial’s omissions and representations about the greater effectiveness and special

health benefits of Dial Complete, however, were deceptive and misleading and, prior to

commencing this lawsuit, Dial had taken no meaningful steps to correct consumer

misconceptions regarding the Product.

       5.      Indeed, there is and has been no competent or reliable evidence that demonstrates

that Dial Complete provided any of the results Dial promised and represented when used in

community or “real world” settings in which the amount of soap used and amount of time used

for washing are not strictly controlled. Furthermore, there have been several studies confirming

that use of triclosan-containing hand soaps in the home may actually have a negative effect.

Dial thus has no substantiation for the claims it made regarding the greater effectiveness of its

Product and also failed to disclose those Products’ risks.

       6.      As a consequence of Dial’s misrepresentations and/or omissions regarding the

greater effectiveness, special health benefits, and risks of Dial Complete—perpetuated through

Dial’s substantially uniform and extensive nationwide marketing campaign—Plaintiffs and the

other members of the Class purchased Dial Complete under the false impression that the

Product provided a benefit over washing with regular soap and water or with other liquid soaps

that do not contain triclosan.

       7.      As a result of Dial’s extensive and substantially uniform marketing campaign,

every consumer who has purchased Dial Complete has been exposed—and as of the

commencement of this lawsuit, continued to be exposed—to substantially the same material

misrepresentations and/or omissions, the majority of which were included and prominently

displayed on the packaging of all Dial Complete products sold as well as in other forms of mass

market advertising, prior to purchasing the Product.



                                                 2
         Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 4 of 33



        8.      As a result of Dial’s misrepresentations and/or omissions regarding Dial

Complete, Plaintiffs and other members of the Class substantially overpaid for the Product.

Had Plaintiffs and the other members of the Class been made aware that Dial Complete did not

provide the promised benefit, they would not have purchased Dial Complete at a premium, but,

instead, would have paid substantially less for the Product, not purchased the Product at all, or

purchased ordinary, less expensive, soaps that did not contain triclosan.

        9.      Plaintiffs bring this action on behalf of themselves and on behalf of other

similarly-situated consumers across the United States, to halt Dial’s dissemination of false and

misleading advertising, to correct the false and misleading perception Dial creates in the minds

of consumers and the general public, and to obtain redress for Dial Complete purchasers,

including Plaintiffs and other members of the Class. Plaintiffs allege violations of the consumer

protection laws, breach of express and implied warranty, and unjust enrichment.

                                 II. JURISDICTION AND VENUE

        10.     This Court has original jurisdiction pursuant to 28 U.S.C. §1332(d)(2). The

matter in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000

and at least one Plaintiff and other members of the Class are citizens of states different from

Defendant.

        11.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 because many of the

acts and transactions giving rise to this action occurred in this District and because Dial is

authorized to conduct business in this District, has intentionally availed itself of the laws and

markets within this District through the promotion, marketing, distribution, and sale of its

products in this District; does substantial business in this District; and is subject to personal

jurisdiction in this District.



                                                3
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 5 of 33



       12.       By Order dated August 19, 2011, the Judicial Panel for Multidistrict Litigation

issued an Order transferring all related Dial Complete cases to this Court for coordinated or

consolidated pretrial proceedings, further making venue proper in this district pursuant to 28

U.S.C. § 1407.

       13.       This Consolidated Complaint is meant to supersede all other previously-filed

complaints.

                                           III. PARTIES

Plaintiffs

       14.       Michele Carter, and at all times relevant to this action has been, a resident of St.

Louis, Missouri. As such, Plaintiff Carter is a Missouri citizen. Prior to purchasing the Dial

Complete starting in Summer 2009, Plaintiff was exposed to and saw Dial’s packaging and

advertising claims, and purchased the Dial Complete at various retail stores in the St. Louis area,

in reliance on those packaging and advertising claims.

       15.       Jonathan Cessna is, and at all times relevant to this action has been, a resident of

Miami, Florida. As such, Plaintiff Cessna is a Florida citizen. Prior to purchasing the Dial

Complete starting in 2008, Plaintiff was exposed to and saw Dial’s packaging and advertising

claims, and purchased the Dial Complete at various retail stores in the Miami area, in reliance on

those packaging and advertising claims.

       16.       Sonia Herrera is, and at all times relevant to this action has been, a resident of Los

Angeles, California. As such, Plaintiff Herrera is a California citizen. Prior to purchasing the

Dial Complete in early 2009, Plaintiff was exposed to and saw Dial’s packaging and advertising

claims, and purchased the Dial Complete at various retail stores in the Los Angeles area, in

reliance on those packaging and advertising claims.



                                                   4
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 6 of 33



       17.     Jenny Marazzi is, and at all times relevant to this action has been, a resident of

Cuyahoga County, Ohio. As such, Plaintiff Marazzi is an Ohio citizen. Prior to purchasing the

Dial Complete in Fall 2003, Plaintiff was exposed to and saw Dial’s packaging and advertising

claims, and purchased the Dial Complete at various retail stores in the Cuyahoga County area, in

reliance on those packaging and advertising claims.

       18.     Kristina Pearson is, and at all times relevant to this action has been, a resident of

Cook County, Illinois. As such, Plaintiff Pearson is an Illinois citizen. Prior to purchasing the

Dial Complete in the spring of 2011, Plaintiff was exposed to and saw Dial’s packaging and

advertising claims, and purchased the Dial Complete at a Target store in Streamwood, Illinois, in

reliance on those packaging and advertising claims.

       19.     Elizabeth Poynter is, and at all times relevant to this action has been, a resident of

Little Rock, Louisiana. As such, Plaintiff Poynter is a Louisiana citizen. Prior to purchasing the

Dial Complete from 2008 through 2012, Plaintiff was exposed to and saw Dial’s packaging for

Dial Complete, described more fully below, and purchased the Dial Complete at various retail

stores in Pulaski County, Louisiana, in reliance on those packaging and advertising claims. .

       20.     Sven Vogtland, and at all times relevant to this action has been, a resident of

Miami, Florida. As such, Plaintiff Vogtland is a Florida citizen. Prior to purchasing the Dial

Complete for several years, Plaintiff was exposed to and saw Dial’s packaging and advertising

claims, and purchased the Dial Complete at various retail stores in the Dade County Florida area,

in reliance on those packaging and advertising claims.

       21.     As a result of reviewing Dial’s pervasive advertising and packaging the Product,

Plaintiffs each believed and understood that using Dial Complete would provide benefits above

and beyond washing with regular soap and water.



                                                 5
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 7 of 33



       22.     Based on Dial’s representations, Plaintiffs each viewed the package and thereafter

purchased the Product at premium prices, in excess of other similar soap products. As a result of

those purchases, Plaintiffs each suffered injury in fact and lost money and/or property as a result

of the conduct described herein.

       23.     In making their purchasing decision, Plaintiffs each relied upon, among other

things, the packaging, advertising, and/or other promotional materials which were prepared and

approved by Dial and/or its agents and disseminated through its packaging, advertising, and

marketing, and/or through local and national advertising media, including Dial’s Internet

website, media, and in-store advertisements and packaging seen at retail outlets, containing the

misrepresentations and/or omissions alleged herein. Had Plaintiffs known the truth about the

Product, they would not have purchased Dial Complete at a premium, but, instead, would have

paid less for the Product, purchased ordinary soap, or would not have purchased the Product at

all.

Defendant

       24.     Dial is incorporated in the State of Delaware and is headquartered in Stamford,

Connecticut. Dial is a subsidiary of Henkel AG & Co., KGaA, a Fortune Global 500 company

based in Dusseldorf, Germany. Dial promotes, markets, distributes, and sells a broad range of

well-known branded products, including body washes, bar soap, liquid hand soap, and hand

sanitizer throughout the United States.

                                IV. SUBSTANTIVE ALLEGATIONS

Triclosan – The Active Ingredient in Dial Complete

       25.     The active ingredient in Dial Complete was a compound known as triclosan.

Triclosan was first patented as an herbicide. Later, it was found that triclosan had antimicrobial



                                                6
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 8 of 33



properties useful for hygiene but limited antiviral and antifungal efficacy. Triclosan was used in

some soaps and deodorants since the 1960’s and was first used in surgical scrub for medical

professionals in the early 1970’s. In more recent years, it has been added to many consumer

products, including a wide variety of soaps and body washes, toothpaste, clothing, kitchenware,

furniture, and toys.

       26.     In 2010, the U.S. Food & Drug Administration (“FDA”) issued a press release

advising consumers that it was reviewing both the safety and effectiveness of products

containing triclosan. The agency said it had no evidence that triclosan in antibacterial soaps and

body washes provides any benefit over washing with regular soap and water.              See FDA

Consumer Health Information, triclosan: What Consumers Should Know (April 2010) available

at http://www.fda.gov/downloads/ForConsumers/ConsumerUpdates/UCM206222.pdf (“At this

time, the agency does not have evidence that triclosan in antibacterial soaps and body washes

provides any benefit over washing with regular soap and water.”). In 2013, the FDA issued a

proposed rule “after some data suggested that long-term exposure to certain active ingredients

used in antibacterial products—for example, triclosan (liquid soaps) and triclocarban (bar

soaps)—could pose health risks, such as bacterial resistance or hormonal effects. Under the

proposed rule, manufacturers were required to provide the FDA with additional data on the

safety and effectiveness of certain ingredients…if they wanted to continue marketing

antibacterial products containing those ingredients.” See FDA News Release, FDA issues final

rule on safety and effectiveness of antibacterial soaps, Rule removed triclosan and triclocarban

from over-the-counter antibacterial hand and body washes (September 2, 2016), available at

https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm517478.htm.




                                                7
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 9 of 33



       27.     Because antibacterial hand and body wash manufacturers did not provide the

necessary data to establish safety and effectiveness, on September 2, 2016, the FDA issued its

final rule establishing that over-the-counter antibacterial soaps and body washes containing

certain active ingredients including triclosan could no longer be marketed because

“manufacturers did not demonstrate that the ingredients are…more effective than plain soap and

water in preventing illness and the spread of certain infections” See Id.

       28.     The FDA has not been alone in its efforts to warn consumers about triclosan. The

European Union banned triclosan from items expected to come into contact with food and set

limits on the amount of triclosan that can be in cosmetics. Furthermore, countries including

Canada, Norway, Germany, Sweden, Finland, and Japan have restricted, required warnings, or

advised consumers against use of products containing triclosan. In October 2008, Norway’s

Pollution Control Authority (“PCA”) recommended a ban on production, imports, exports and

trade of consumer products containing triclosan. In supportive documents provided by the PCA,

it was noted that “[t]riclosan has no necessary function in most products.” In August 2009, the

Canadian Medical Association asked the Canadian government to ban triclosan use in household

products under concerns of creating bacterial resistance and producing dangerous side products

(chloroform). Also in 2009, Germany’s Federal Institute for Risk Assessment, which reports to

the Federal Ministry of Food, Agriculture and Consumer Protection, issued a statement

supporting the ban of triclosan except when absolutely necessary.




                                                 8
       Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 10 of 33



The Product and Dial’s Advertising

       29.     Dial’s misleading marketing of Dial Complete began with a deceptive name—

Dial Complete—which implied that it would “completely” protect consumers from germs.

       30.     Dial’s exhaustive advertising campaign built on this deception. In truth, Dial had

no independent, reliable, or competent support for its claims.

       31.     Dial marketed Dial Complete as being a highly effective and doctor-

recommended product, claiming on its packaging, for example, that it “kills 99.99% of germs”

and that it was “Doctor Recommended,” among other claims.




       32.     On its product packaging and in other marketing and advertising literature and

related materials, Dial represented that Dial Complete “KILLS MORE GERMS Than Any Other

Liquid Hand Soap.”

       33.     In     the      “Complete       Facts”      section    of      Dial’s     website

(http://www.dialcomplete.com/complete_facts.html), no longer available, Dial represented that




                                                 9
          Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 11 of 33



the Product was “over 1,000 times more effective at killing disease-causing germs than other

antibacterial liquid hand soap.”

          34.   Further, according to representations in the “A Closer Look” section of its

website, Dial represented that Dial Complete also had purportedly “been shown to help reduce

disease transmission by 50% compared to washing with a plain soap.” Id. This was an outright

lie, as scientific studies have determined that for the prevention of respiratory and

gastrointestinal illnesses, there is and was no difference between triclosan-containing products

such as Dial Complete versus using plain soap. Effect of Hand Hygiene on Infectious Disease

Risk in the Community Setting: a Meta-Analysis, American Journal of Public Health, August

2008, Vol. 98, No. 8.

          35.   Since 2001, Dial had deceptively and unfairly promoted Dial Complete to

consumers—including Plaintiffs and the other Class members—as having special health benefits,

including, but not limited to, being over 1,000 times more effective at killing disease-causing

germs than other antibacterial liquid hand soaps, killing 99.99% of bacteria, kill 99.9% of illness-

causing bacteria, reducing disease transmission by 50% compared to washing with a plain soap,

and killing more germs than any other liquid hand soap.

          36.   As part of its misrepresentative manner of marketing, promoting, and selling its

Dial Complete Products, Dial also deceptively described the Product on its websites at

http://dialsoap.com and www.dialcomplete.com—both of which were accessible to the general

public.




                                                10
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 12 of 33



        37.      In the prior version of the Fact Sheet on its website(s), Dial described Dial

Complete as “hospital strength formula” that is “over 10 times more effective at killing disease-

causing germs than ordinary liquid soap.”1

        38.      Further, on various pages within its website(s), Dial represented that:

                a.     “Dial Complete® foaming hand wash kills more germs than any other
        liquid hand soap” and “Dial Complete® is the #1 doctor recommended liquid hand soap.”
        See http://www.dialcomplete.com/index.html;

                b.     “Dial Complete® kills 99.99% of bacteria - more than any other liquid
        hand soap. It also has been shown to help reduce disease transmission by 50% compared
        to washing with a plain soap” and “Dial Complete® is over 10x more effective at killing
        disease     causing       germs      than     ordinary       liquid    soaps.”      See
        http://www.dialcomplete.com/a_closer_look.html;

                 c.     “The Dial Complete® patented formula is over 1,000 times more effective
        at killing disease-causing germs than other antibacterial liquid hand soaps. It also rinses
        cleaner than other soaps and kills 99.99% of bacteria.”, “Dial® Antibacterial Products Do
        NOT Increase The Risk of Antimicrobial Resistance.”, and “The FDA and European
        Union, after extensive studies over 10 years, have concluded that there is no convincing
        evidence that the antibacterial ingredient used in Dial® liquid soaps poses a risk to
        humans or to the environment by inducing or transmitting antibacterial resistance under
        current         conditions        of       use.         (Eu-CCP,2002,2006).”            See
        http://www.dialcomplete.com/complete_facts.html

                d.    “Dial Complete® Foaming Hand Wash kills more germs than any other
        liquid hand wash.” See http://www.dialcomplete.com/protect.html

        39.      Dial deceptively and unfairly claimed and implied that Dial Complete‘s active

ingredient, triclosan, enabled Dial Complete to outperform other soap products, thus allowing

Dial Complete to perform at the superior levels Dial falsely represented, including killing

99.99% of bacteria, killing 99.9% of illness-causing bacteria, being over 1,000 times more

effective at killing disease-causing germs than other antibacterial liquid hand soaps, and reducing

transmission of diseases by 50% compared to washing with a plain soap.


1
 Since the filing of the initial complaints currently comprising this multidistrict litigation, Dial has altered
and/or removed various representations from its online Fact Sheets.

                                                      11
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 13 of 33



        40.    Dial’s misleading marketing campaign also included a web-based “Campaign for

Clean     Hands”       as     reported      by     Ad      Week,      previously      available      at

www.adweek.com/aw/content_display/news/e3:5d81a139106682771af41P5881c849a,2                       which

featured a website with games, puzzles, a hand wash chart and other interactive features. This

promotion included packaging claiming “Superior Germ Kill.”

        41.    Furthermore, in another of Dial’s promotions for the Product, previously available

at http:/www.youtube.com/watch?v=TjuKuREPGMQ, claimed that Dial Complete provided “the

highest level of germ killing action.”

        42.    To further its deception, Dial claimed that DIAL COMPLETE® is the #1 Doctor

recommended antibacterial soap:




        43.    Dial’s other false and misleading messages included uniform, national

advertisements that convey the message that Dial Complete provides protections it did not:




2
 Many of the hyperlinks throughout this Consolidated Complaint are no longer active, having been taken
down by Dial after it changed the formulation of its product.

                                                  12
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 14 of 33




       44.     Dial also contended, in a video, that Dial Complete, a “one of a kind product,” has

the highest level of germ-killing action, is the “best-selling foaming hand soap,” and that its “5

patents” helped “deliver a 100 to 1000-fold increase in germ-killing activity compared to

washing with just plain soap and water,” as supported by “a number of papers and studies.”

http://www.youtube.com/watch?v=ZScDDv7z3_8.

       45.     Dial Complete was known to customers only by the representations and omissions

that Dial made about it. If, as is the case here, Dial sold other liquid hand soap products, then

customers would have had no reason to buy Dial Complete, and pay a premium for it, unless and

until they were exposed to Dial’s messages about the Product’s purported properties and

benefits.

       46.     Dial’s nationwide advertising campaign for Dial Complete had been extensive

and comprehensive. Dial spent millions of dollars conveying its persistently deceptive message

to consumers across the United States.

       47.     Dial orchestrated its deceptive Dial Complete advertising campaign by using a

variety of media, including television, newspapers, radio, media tours, the Internet, email blasts,

video news releases, point-of-sale displays, and on the product’s packaging. As a result of its

pervasive and uniform advertising campaign, Dial elevated Dial Complete to become one of the

top sellers in the antibacterial product category.

       48.     Through its marketing and advertising campaign for Dial Complete, Dial sent an

unmistakably clear, but an unconscionably deceptive and unfair, message: Dial Complete was

more effective at killing germs, protecting consumers from germs, and, thus, preventing illness




                                                 13
       Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 15 of 33



and promoting good health, than washing with less expensive plain soap and water or other

liquid hand soaps.

       49.     As a result of Dial’s deceptive and misleading messages and omissions about Dial

Complete, conveyed directly through its marketing and advertising campaigns, Dial was able to

charge a significant price premium for Dial Complete over traditional hand soaps, which it had

convinced consumers to pay for a purportedly superior product, as its advertising misleadingly

conveys.

       50.     Dial’s false and misleading representations and omissions regarding Dial

Complete were material to consumers, including Plaintiffs and the other members of the Class,

and Dial knows that its misleading representations were material in nature.

       51.     After the filing of this lawsuit, Dial changed the formulation of Dial Complete,

removing triclosan as the active ingredient.

The False, Misleading, and Deceptive Claims

       52.     Although liquid soaps have been on the market for years, according to Herbert

Baum, Dial’s Chairman until April 2005, Dial Complete was “the greatest advancement in liquid

soap since the production of Liquid Dial in 1988.” http://www.happi.com/articles/2001/12/a-

new-attitude-soaps-get-serious

       53.     Dial’s claims about Dial Complete’s effectiveness and superiority were false,

deceptive, unfair, and unconscionable because there is and was not sufficient, competent and/or

reliable scientific evidence and/or substantiation for Dial Complete’s effectiveness and

superiority claims when the Product was used by the consuming public in real-world settings.




                                               14
       Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 16 of 33



       54.     Dial’s advertising message also ignored the well-supported fact that washing with

soap and water was just as effective as washing with Dial Complete. Dial Complete contained

triclosan and was more expensive than soap that does not contain triclosan.

       55.     Dial, however, had no competent, credible, and reliable scientific evidence that

was sufficient in quality and quantity, based on standards generally accepted in the relevant

scientific fields, when considered in light of the entire body of relevant and reliable scientific

evidence, to substantiate the claims that Dial Complete was over 1,000 times more effective at

killing disease-causing germs that other antibacterial liquid hand soaps, killing 99.99% of

bacteria, kills 99.9% of illness-causing bacteria, reducing disease transmission by 50% compared

to washing with a plain soap, and killing more germs than any other liquid hand soap.

       56.     Dial’s purported scientific evidence was neither competent nor reliable. Dial did

possess any tests, analyses, research, or studies that had been conducted and evaluated in an

objective manner. To the contrary, Dial’s claims appear to be based only on a single, in-house

study, conducted at Dial’s own “Dial Center for Innovation,” which served as Dial’s Research &

Development Department.

       57.     Moreover, Dial conducted this study in 2006; Dial Complete was introduced to

the public in 2001, five years before the study was released. During this time, however, Dial

advertised and marketed Dial Complete as indicated above.

       58.     Dial’s advertisements and packaging for Dial Complete omitted, failed to

disclose, and concealed the specific limitations of this “study” including: (a) that only two

different types of bacteria were tested (although Dial’s website claims to work on at least four

different types); (b) there was no determination as to the development of immunity by the

bacteria after repeated use; (c) that only seven to thirteen subjects participated in the study; (d)



                                                15
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 17 of 33



the study only compared Dial Complete with “Kiss My Face Self Foaming Liquid Soap,”

without disclosing why that particular soap was chosen; (e) the study did not compare Dial

Complete with any other antibacterial soap; (f) the study did not determine that any decrease in

pathogens transmitted to food necessarily translates into reducing the rate or severity of specific

infections; (g) the study failed to disclose how long the subjects washed with the soap and how

many times they did so; and (g) the study called for additional testing.

       59.     Given the limitations of Dial’s “study,” it was unfair and deceptive for Dial to

represent that whatever results were achieved in the laboratory setting, would translate into

benefits for consumers from use of Dial Complete in real world settings.

       60.     Moreover, Dial’s study, which was performed by Dial itself, or by a related entity,

was far from objective.

       61.     In fact, the competent and reliable scientific evidence on this topic indicates that

Dial’s claims concerning the Product were false, deceptive, unfair, and unconscionable.

       62.     Dial’s advertising and messaging failed to advise and/or warn consumers—

including Plaintiffs and the other members of the Class—that using products containing triclosan

could have provided a suitable environment for emergence of antimicrobial drug-resistant

species in the community setting or led to the development of bacteria resistant to triclosan.

       63.     The Journal of the Annual Meeting of the American Medical Association in 2000

concluded that “the use of common antimicrobials [i.e. triclosan] for which acquired resistance

has been demonstrated in bacteria as ingredients in consumer products should be discontinued,

unless data emerge to conclusively show that such resistance has no impact on public health and

that such products are effective at preventing infection.”




                                                 16
       Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 18 of 33



       64.     In March 2004, a study published in the American Journal of Infection Control

concluded that, after testing the efficacy of fourteen different hand hygiene agents including a

hand wash with 1% triclosan, washing with plain soap and water was more effective than

triclosan after one wash.    Sicket-Bennett, Weber, Gergen-Teague, Sobsey, Samsa, Rutala.

American Journal of Infection Control, pp. 67-77.

       65.     Several studies have been published regarding hand cultures in houses using

liquid hand soap containing 1.2% triclosan to observe the presence of bacteria. These studies

found that little evidence supported the notion that triclosan soap affords any benefit in the

reduction of infectious symptoms, bacterial counts, or types of bacteria on the hands of

individuals within the household setting in the developed world. See Allison E. Aiello et al.,

Relationship between Triclosan and Susceptibilities of Bacteria Isolated from Hands in the

Community, 48 Antimicrob. Agents & Chemother. 2973 (Aug. 2004), available at

http://aac.asm.org/content/48/8/2973.full.; Allison E. Aiello et al., Consumer antibacterial

soaps: Effective or just risky?, Clinical Infectious Diseases. 45 Suppl 2:S137-47 (2007); and

Elaine L. Larson et al., Effect of Antibacterial Home Cleaning and Handwashing Products on

Infectious Disease Symptoms, Annals of Internal Medicine, Vol. 140, No. 5 (March 2004).

       66.     On March 20, 2001, Dial received Patent No. US 2,204, 430: An antibacterial

composition that has a 99% reduction in Gram positive and Gram negative bacteria. According

to the patent application the composition including triclosan was tested against only four

bacteria, nowhere near 99% of the bacteria that is known to exist and cause disease in human

populations.

       67.     Contrary to Dial’s position, scientists from the University of Michigan, Columbia

University, and Tufts University conducted a review of 27 studies conducted over the past 30



                                              17
       Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 19 of 33



years and determined that soaps containing added ingredients such as triclosan in liquid soap and

Triclocarban in bar soap do not show a benefit above and beyond soap that does not contain

those ingredients in the real-world environment. These findings were published in the academic

journal Clinical Infectious Diseases.

       68.     The independent scientists who conducted those studies concluded that: “[t]he

lack of an additional health benefit associated with the use of triclosan-containing consumer

soaps over regular soap, coupled with laboratory data demonstrating a potential risk of selecting

for drug resistance, warrants further evaluation by governmental regulators regarding

antibacterial product claims and advertising. Further studies of this issue are encouraged.”

Allison Aiello, Consumer Antibacterial Soaps: Effective or Just Risky? Clinical Infectious

Diseases 2007; 45; S137-47).

       69.     The U.S. Food & Drug Administration (FDA) concurs with these results. In

2005, the FDA also concluded that antimicrobial soaps do not reduce the risk of illness and

infection in the home, yet Dial continued to sell products containing triclosan.

       70.     Correspondingly, the Canadian Paediatric Society, the American Medical

Association, and other groups have concluded and publicly stated that antibacterial soaps and

washes are no more effective than regular soap and water in fighting infection in everyday use.

See Antimicrobial products in the home: The evolving problem of antibiotic resistance,

Canadian Paediatric Society (CPS), 11(3) Paediatrics & Child Health 169 (2006), available at

http://www.cps.ca/english/statements/ID/ID06-02.htm#Reallife; Tan Litjen et al., Use of

Antimicrobial Agents in Consumer Products, J.A.M.A. 138(8) Arch Dermatol. 1082 (2008).

       71.     In an April 8, 2010 “Consumer Update,” the FDA definitively stated that: “[a]t

this time, FDA does not have evidence that triclosan added to antibacterial soaps and body



                                                18
         Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 20 of 33



washes         provides     extra      health      benefits       over    soap      and      water.”

http://www.fda.gov/forconsumers/consumerupdates/ucm205999.htm

         72.     In the same update, the FDA expressed concerns that triclosan may alter hormone

regulation, or could create antibiotic-resistant bacteria. Id.

         73.     In the FDA’s 2013 proposed rule, the FDA stated that since its 1994 evaluation

new data and information on triclosan raise concerns “regarding potential risks from systemic

absorption and long-term exposure, as well as development of anti-bacterial resistance….” See

78 Fed. Reg. 76444 at 76445. In its Final Rule, issued on September 2, 2016, the FDA noted that

“[n]ew data suggests that systemic exposure to these active ingredients is higher than previously

thought, and new information about the potential risks from systemic absorption and long-term

exposure is now available. New safety information also suggests that widespread antiseptic use

could have an impact on the development of bacterial resistance…. The available information

and published data…is insufficient to establish the safety of long-term, daily repeated exposure

to [triclosan].” See 81 Fed. Reg 61106 at 61108.

         74.     Although Dial was aware of previous studies regarding the ineffectiveness of

triclosan, it continued to sell Dial Complete with triclosan—and marketed it deceptively.

         75.     Had Plaintiffs and the other members of the Class been aware of the truth about

Dial Complete, they would not have purchased Dial Complete at a premium, but, instead, would

have paid substantially less for the Product, not purchased the Product at all, or purchased

ordinary, less expensive, soaps that did not contain triclosan.

         76.     At all times relevant to this action, Plaintiffs and the other members of the Class,

heard, saw, and relied upon various Dial Product claims, promotions, commercials, and

advertisements for Dial Complete in making the decision to purchase the Product.



                                                  19
       Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 21 of 33



       77.     In reliance on the false, unfair, deceptive and/or unconscionable and unfair

promotional, package and advertising claims and omissions, Plaintiffs and each of the other

members of the Class purchased Dial Complete. Unbeknownst to Plaintiffs and the other

members of the Class at the time of purchase, however, there was and still is no reasonable basis

in fact or substantiation for Dial’s prior claims that Dial Complete “kills 99.99% of germs, is the

“#1 Doctor Recommended” liquid hand wash, “kills more germs than other liquid hand soap is

“over 1,000 times more effective at killing disease-causing germs than any other antibacterial

liquid hand soaps,” and is “over 10 times more effective at killing disease-causing germs than

ordinary liquid soap.”

       78.     Dial’s false statements of product quality and effectiveness concerning Dial

Complete caused reasonable persons to believe such statements, and did, in fact, cause the

Plaintiffs and the other members of the Class to believe and rely upon such statements in making

their decisions to buy Dial Complete.

       79.     Despite the reasonable expectations of consumers created by its marketing,

advertising, and sale of Dial Complete, Dial has engaged in the following routine, albeit

wrongful, course of conduct, wherein Dial:

              a.     Represented expressly or by implication that the Product was effective,
       when it knew that those representations are false;

              b.     Failed to disclose to consumers the reasonably foreseeable risks of using
       Dial Complete and the material defects in the Product;

               c.        Failed to disclose the nature of the defects to consumers;

               d.     Improperly represented and claimed in its advertisements to possess and
       rely upon clinical and/or scientific data to support its claims that Dial Complete was as
       effective and superior in quality as Dial represented, without that supporting data;




                                                  20
       Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 22 of 33



               f.     Falsely represented and claimed in its advertisements that it possessed and
       relied upon clinical and/or scientific data, despite the overwhelming evidence that negates
       Dial’s claims regarding Dial Complete.

       80.     By engaging in the foregoing course of conduct, Dial caused consumers—

including Plaintiffs and the other members of the Class—to be aggrieved and suffer ascertainable

losses, in that, among other things, Dial’s course of conduct systematically:

             a.      Caused Plaintiffs and the other members of the Class to pay a
       premium for a Product that did not work as promised; and

              b.    Caused reasonable consumers like Plaintiffs and the other members of the
       Class to spend money for a product that they would not have spent but-for Dial’s
       common course of conduct.

       81.     Since the filing of this lawsuit, Dial changed the formulation of its product,

removing triclosan; however, has not committed to not reintroducing triclosan in Dial Complete.

                                V. CLASS ACTION ALLEGATIONS

       82.     Plaintiffs bring this action on behalf of themselves and as a class action, pursuant

to the provisions of Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, on

behalf of the all persons in the United States who purchased Dial Complete containing triclosan.

       83.     Excluded the Class are Dial and its subsidiaries and affiliates; all persons who

make a timely election to be excluded from the Class; governmental entities; the judges to whom

this case is assigned and any immediate family members thereof; anyone who purchased Dial

Complete for the purpose of resale; and anyone asserting claims for personal injury.

       84.     Certification of Plaintiffs’ claims for class-wide treatment on behalf of particular

states has been granted and is appropriate because Plaintiffs can prove the elements of their

claims on a class-wide basis using the same evidence as would be used to prove those elements

in individual actions alleging the same claims.

       85.     Plaintiffs file this Consolidated Complaint on behalf of a nationwide Class.

                                                  21
       Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 23 of 33



       86.     Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of each

of the Class are so numerous that individual joinder of all members of each of the proposed Class

is impracticable. There are hundreds of thousands, if not millions, of individual purchasers of

Dial Complete products. The precise number of the members of the Class and their addresses

are unknown to Plaintiffs, but may be ascertained from Dial’s books and records. Members of

the Class may be notified of the pendency of this action by recognized, Court-approved notice

dissemination methods, which may include U.S. Mail, electronic mail, Internet postings, and/or

published notice consistent with Rule 23 of the Federal Rules of Civil Procedure

       87.     Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law or fact, which predominate over

any questions affecting individual members of the Class. All members of the Class were

exposed to Dial’s deceptive and misleading advertising and marketing claims concerning its Dial

Complete products. Furthermore, common questions of law or fact include:

               a.     whether Dial engaged in the conduct alleged herein;

               b.     whether Dial’s practices violate applicable law;

               c.      whether Plaintiffs and the other members of the Class are entitled      to
       actual, statutory, or other forms of damages, and other monetary relief; and

              d.       whether Plaintiffs and the other members of the Class are entitled to
       equitable relief, including but not limited to injunctive relief and restitution.

Dial engaged in a common course of conduct giving rise to the legal rights sought to be enforced

by Plaintiffs individually and on behalf of the other members of the Class. Similar or identical

statutory and common law violations, business practices, and injuries are involved. Individual

questions, if any, pale by comparison, in both quality and quantity, to the numerous common

questions that dominate this action.



                                               22
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 24 of 33



       88.     Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical Class the claims of the other members of the Class because, among other things, all

members of the Class were comparably injured through the substantially uniform misconduct

described above, were subject to Dial’s false, deceptive, misleading, and unfair advertising and

marketing practices concerning its Dial Complete products. Plaintiffs herein are advancing the

same claims and legal theories on behalf of themselves and all members of the Class and there

are no defenses available to Dial that are unique to the Plaintiffs.

       89.     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate representatives of the proposed Class because their interests do not

conflict with the interests of the other members of the Class they seek to represent; they have

retained counsel competent and experienced in complex class action litigation; and Plaintiffs will

prosecute this action vigorously. The Class’ interests will be fairly and adequately protected by

Plaintiffs and their counsel. Plaintiffs and Class counsel have been adjudged to satisfy the

adequacy requirements. See In re: Dial Complete Mktg. and Sales Practices Litig., 312 F.R.D.

36, 55-56 (D.N.H. 2015).

       90.     Injunctive Relief – Federal Rule of Civil Procedure 23(b)(2). Dial has acted or

refused to act on grounds generally applicable to Plaintiffs and the other members of the Class,

thereby making appropriate final injunctive relief, as described below, with respect to the

members of the Class as a whole. Specifically, injunctive relief is necessary and appropriate to

enjoin Dial from the challenged conduct, including to enjoin Dial from using triclosan as an

active ingredient in its Dial Complete product.

       91.     Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,



                                                  23
       Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 25 of 33



and no unusual difficulties are likely to be encountered in the management of this class action.

The damages or other financial detriment suffered by Plaintiffs and the other members of the

Class are relatively small compared to the burden and expense that would be required to

individually litigate their claims against Dial, so it would be impracticable for members of the

Class to individually seek redress for Dial’s wrongful conduct. Even if the members of the Class

could afford individual litigation, the court system could not. Individualized litigation creates a

potential for inconsistent or contradictory judgments, and increases the delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer management

difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court. Given the similar nature of the members of the

Class’ claims and the absence of material differences in the statutes and common laws upon

which the members of the Class’ claims are based when such claims are grouped as proposed

above and below, the Class will be easily managed by the Court and the parties.

                       VI. DIAL IS ESTOPPED FROM ASSERTING
                     STATUTE OF LIMITATIONS-BASED DEFENSES

       92.     Dial knew or reasonably should have known that Dial Complete was no more

effective than washing with regular soap and water or with other liquid soaps that do not

contain triclosan prior to the time of sale, and intentionally concealed that material information

and the truth concerning their product from Plaintiffs and the general public, while continually

marketing Dial Complete as a superior product. Dial’s acts of fraudulent concealment include

failing to disclose that Dial Complete is no more effective than washing with regular soap and

water or with other liquid soaps that do not contain triclosan.




                                                24
           Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 26 of 33



          93.       Plaintiffs had no reasonable way to discover or detect Dial’s misrepresentations

and omissions about the efficacy of Dial Complete until shortly before Plaintiffs filed their

respective complaints.

          94.      Dial had a duty to disclose that Dial Complete is no more effective than washing

with regular soap and water or with other liquid soaps that do not contain triclosan.

                                          VII. CLAIMS FOR RELIEF

                                                   COUNT I
                                 Violation of State Consumer Protection Laws

          95.      Plaintiffs incorporate by reference Paragraphs 1-94 of this Consolidated

Complaint as though fully stated herein.

          96.      Plaintiffs bring this claim individually and on behalf of the nationwide Class.

          97.      Each member of the Class is entitled to the protection under his or her individual

state consumer protection statute,3 and each consumer protection statute offers similar relief

including compensatory damages and restitution. Plaintiffs are not bringing claims for statutory

damages through this lawsuit.

          98.      Consumer protection laws uniformly declare that unfair or deceptive acts or

practices in the conduct of trade or commerce are unlawful.

          99.      Each state has enacted statutes designed to protect consumers against unfair,

deceptive, fraudulent, and unconscionable trade and business practices and false advertising that

further allow consumers to bring private and/or class actions.

          100.     To the extent required, Plaintiffs have provided Dial notice under the requisite

consumer protection statutes. Dial also has notice of Plaintiffs’ claims through the pendency of

this litigation.


3
    Including those statutes as listed in Appendix A to this Complaint.
                                                      25
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 27 of 33



       101.    In the conduct of trade or commerce regarding the marketing and sale of Dial

Complete, Dial engaged in the unfair and deceptive acts or practices described above and

incorporated herein.

       102.    Dial’s representations and advertisements of its Dial Complete products were

deceptive and likely to deceive consumers.

       103.    Dial knew or should have known that its representations and advertisements of its

Dial Complete products, as described above, were untrue or misleading.

       104.    Dial used or employed such deceptive and unlawful acts or practices with the

intent that Plaintiffs and Class members rely thereon or otherwise be deceived. And Dial’s deceit

was successful because Plaintiffs and Class members relied on Dials representations and

omissions and purchased the products.

       105.    Plaintiffs and Class members did rely upon Dial’s misrepresentations and

omissions in purchasing Dial Complete, and would not have purchased Dial’s Products at the

prices they paid, or not at all, had they known the truth.

       106.    As a result of Dial’s misrepresentations and omissions, as alleged herein,

Plaintiffs and Class members did not receive the benefit of their bargain in purchasing Dial

Complete products. As a result of Dial’s conduct, Plaintiffs and Class members were damaged

in an amount to be proven at trial.

                                              COUNT II
                                      Breach of Express Warranty

       107.    Plaintiffs incorporate by reference Paragraphs 1-94 of this Consolidated

Complaint as though fully stated herein.

       108.    Plaintiffs bring this claim individually and on behalf of the nationwide Class.




                                                 26
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 28 of 33



       109.    Plaintiffs and Class members formed a contract with Dial when it purchased Dial

Complete. The terms of that contract include the promises and affirmations of fact Dial made on

Dial Complete’s packaging and through marketing and advertising, including Dial’s promise that

Dial Complete products were more effective than washing with regular soap and water or with

other liquid soaps that do not contain triclosan, as more fully described above. This marketing

and advertising constituted express warranties and became part of the basis of the bargain, and

were part of the standardized contract between Class members and Dial.

       110.    Dial made these representations with the intent that Plaintiffs and Class members

rely upon them, and Plaintiffs and Class members did rely upon them to their detriment.

       111.    As a result, Plaintiffs and Class members suffered damages, in an amount to be

determined at trial.

       112.    Dial is and has been on notice of Plaintiffs’ and Class members’ claims for

violations of its express warranties.

                                                COUNT III
                                        Breach of Implied Warranty

       113.    Plaintiffs incorporate by reference Paragraphs 1-94 of this Consolidated

Complaint as though fully stated herein.

       114.    Plaintiffs bring this claim individually and on behalf of the nationwide Class.

       115.    Plaintiffs and Class members purchased Dial Complete expecting it to be of

merchantable quality and fit for the purpose for which it was intended.

       116.    By representing that Dial Complete was more effective than washing with regular

soap and water or with other liquid soaps that do not contain triclosan in its marketing and

advertising, as described herein, Dial impliedly warranted that that the Product was of

merchantable quality and fit for the use for which it was intended.

                                                27
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 29 of 33



       117.    Dial breached the warranty implied at the time of sale in that Plaintiffs and Class

members did not receive goods that were more effective than washing with regular soap and

water or with other liquid soaps that do not contain triclosan as represented and thus, the goods

were unfit for their intended use and not of merchantable quality as promoted, marketed,

advertised, packaged, or sold.

       118.    Dial intended consumers to purchase its Products, and at all times knew

consumers would purchase its Products and marketed its Products toward consumers.

       119.    As a result of Dial’s breach of implied warranties, Plaintiffs and Class members

were damaged in an amount to be determined at trial.

       120.    Dial is and has been on notice of Plaintiffs’ and Class members’ claims.

                                               COUNT IV
                                             Injunctive Relief

       121.    Plaintiffs incorporate by reference Paragraphs 1-94 of this Consolidated

Complaint as though fully stated herein.

       122.    Plaintiffs bring this claim individually and on behalf of the Class.

       123.    Dial has acted or refused to act on grounds generally applicable to the Plaintiffs

and the other members of the Class, thereby making final injunctive relief appropriate.

       124.    Dial’s conduct, as more fully set forth herein has demonstrated a willful disregard

for proven scientific facts in a clear attempt to sell a product that is no more effective than other,

less expensive products which do not contain triclosan.

       125.    Although Dial has changed the formulation of its Product, it has not represented

that it will not reintroduce triclosan in its Dial Complete product.




                                                 28
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 30 of 33



       126.    Injunctive relief is necessary and appropriate to enjoin Dial from the challenged

conduct, including to enjoin Dial from using triclosan as an active ingredient in its Dial

Complete product.

                                    VIII. REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf other members of the Class

described in this Consolidated Complaint, respectfully request that:

       A.      the Court certify the Class pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3), and

adjudge Plaintiffs and their counsel to be adequate representatives of that class;

       B.      the Court enter an Order requiring Dial to pay Plaintiffs’ and the other members

of the Class’ damages;

       C.      the Court enter an Order awarding restitution and disgorgement of Dial’s

revenues arising from its conduct alleged above, or any other appropriate remedy in equity, to

Plaintiffs and the other members of the Class;

       D.      the Court enter an Order awarding injunctive relief as permitted by law or equity;

       E.      the Court enter an Order awarding Plaintiffs, individually and on behalf of the

other members of the Class, their expenses and costs of suit, including reasonable attorneys’ fees

and reimbursement of reasonable expenses, to the extent provided by law;

       F.      the Court enter an Order awarding to Plaintiffs individually and on behalf of the

other members of the Class, pre- and post-judgment interest, to the extent allowable; and

       G.      for such other and further relief as may be just and proper.

                                      IX. JURY DEMAND

       Plaintiffs demand a trial by jury of all claims in this Consolidated Complaint so triable.

Dated: December 26, 2018



                                                 29
 Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 31 of 33



                                         Respectfully submitted,

                                         /s/ Lucy J. Karl
                                         Lucy J. Karl
                                         NH Bar No. 5547
                                         SHAHEEN & GORDON, P.A.
                                         107 Storrs Street
                                         Concord, New Hampshire 03302
                                         Telephone: (603) 225-7276
                                         Facsimile: (603) 225-5112
                                         lkarl@shaheengordon.com

                                         Plaintiffs’ Interim Lead Counsel

                     Plaintiffs’ Executive Subcommittee

Richard J. Arsenault                         Adam J. Levitt
NEBLETT, BEARD &                             DICELLO LEVITT & CASEY LLC
ARSENAULT                                    10 North Dearborn Street, 11th Floor
2220 Bonaventure Court                       Chicago, Illinois 60602
P.O. Box 1190                                Telephone: (312) 214-7900
Alexandria, Louisiana 71309                  alevitt@dlcfirm.com
Telephone: (216) 621-8484
Facsimile: (216)771-1632
rarsenault@nbalawfirm.com

John R. Climaco                              Charles E. Schaffer
CLIMACO, WILCOX, PECA,                       LEVIN, FISHBEIN, SEDRAN &
& GAROFOLI CO., L.P.A.                       BERMAN
55 Public Square, Suite 1950                 510 Walnut Street, Suite 500
Cleveland, Ohio 44113                        Philadelphia, Pennsylvania 19106
Telephone: (216) 621-8484                    Telephone: (215) 592-1500
Facsimile: (216) 771-1632                    Facsimile: (215) 592-4663
jrclim@climacolaw.com                        cschaffer@lfsblaw.com

Eric D. Holland
HOLLAND LAW FIRM
St. Louis, Missouri 63101
Telephone: (314) 241-8111
Facsimile: (314) 241-5554
eholland@allfela.com




                                    30
 Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 32 of 33



                        Plaintiffs’ Steering Committee


Daniel E. Becnel, Jr.                     David C. Rash
BECNEL LAW FIRM, LLC                      LAW OFFICES OF DAVID C.
P.O. Drawer H                             CRASH
106 West Seventh Street                   1655 North Commerce Parkway,
Reserve, Louisiana 70084                  Suite 303
Telephone: (985) 536-1186                 Weston, Florida 33326
Facsimile: (985) 536-6445                 Telephone: (954) 914-7116
dbecnel@becnellaw.com                     david@drcrashlaw.com

Christopher M. Ellis                      James C. Shah
BOLEN ROBINSON & ELLIS, LLP               SHEPHERD, FINKELMAN,
202 South Franklin, 2nd Floor             MILLER & SHAH, LLP
Decatur, Illinois 62523                   35 East State Street
Telephone: (217) 429-4296                 Media, Pennsylvania 19063
Facsimile: (217) 329-0034                 Telephone: (610) 891-9880
cellis@brelaw.com                         Facsimile: (610) 891-9883
                                          jshah@sfmslaw.com
Jordan L. Chaikin
CHAIKIN LAW FIRM PLLC
12800 University Drive
Suite 600
Fort Myers, Florida 33907
Telephone: (239) 470-8338
jordan@chaikinlawfirm.com




                                  31
        Case 1:11-md-02263-SM Document 238 Filed 12/28/18 Page 33 of 33



                                 CERTIFICATE OF SERVICE
       The undersigned certifies that, on December 26, 2018, she caused this document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of filing to counsel of record for each party.



                                                       By:    /s/ Lucy J. Karl
                                                              Lucy J. Karl




                                                  32
